SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2011 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Gol Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information for the Quarter Report Ended June 30, 2011 and Review of Interim Financial Statements Index Company Profile Subscribed Capital 1 Interim Consolidated Financial Statements Balance Sheet - Assets 2 Balance Sheet - Liabilities 3 Income Statement 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Consolidated Statements of Changes inEquity From 01/01/2011 up to 06/30/2011 7 From 01/01/2010 up to 06/30/2010 8 Statements of Value Added 9 Notes to the Interim Consolidated Financial Statements 10 Report on Review of Interim Financial Statements 46 Company Profile / Subscribed Capital Number of Shares Current Quarter (Thousands) 06/30/2011 Paid- in Capital Common 137,032,734 Preferred 133,354,132 Total 270,386,866 Treasury Common 0 Preferred 454,425 Total 454,425 Pafe 1 of 46 Interim Consolidated Financial Statements / Balance Sheet - Assets (In Thousands of Reais) Current Quarter Previous Year Account Code Account Description 06/30/2011 12/31/2010 1 Total Assets Current Assets Cash and Cash Equivalents Short Term Investments Trade and Other Receivables Clients Inventories, Net Recoverable Taxes, Net Current Recoverable Taxes, Net Prepaid Expenses Other Current Assets Other Credits Non-current Assets Long-Term Assets Deferred Taxes Deferred Income Taxes Prepaid Expenses Other Non-current Assets Other Non-current Assets Restricted Cash Deposits Long term Investments 0 Property, Plant and Equipment Operation Property, Plant and Equipment Other Flight Equipment Other Property, Plant and Equipment on Leasing Property, Plant and Equipment on Finance Leasing Property, Plant and Equipment in Progress Advance of Property, Plant and Equipment Acquisition Intangible Intangible Goodwill Pafe 2 of 46 Interim Consolidated Financial Statements / Balance Sheet - Liabilities (In Thousands of Reais) Current Quarter Previous Year Account Code Account Description 06/30/2011 12/31/2010 2 Total Liabilities Current Liabilities Salaries, Wages and Benefits Salaries, Wages and Benefits Accounts Payable Tax Obligations Short Term Debt Short Term Debt Other Current Liabilities Other Dividends Payable Sales Taxes and Landing Fees Advance Ticket Sales Customer Loyalty Programmes Advance From Customers Other Liabilities Provisions Non-Current Liabilities Long Term Debt Long Term Debt Other Liabilities Other Customer Loyalty Programmes Advance Ticket Sales 0 Tax Obligations Other Deferred Tax Deferred Income Tax Provisions Tax, Labor, and Civil Provision Consolidated Shareholders’ Equity Capital Issued Capital Cost on Issued Shares Capital Reserves Treasury Shares Share-based Payments Capital Reserve Retained Earnings Accumulated Earnings 0 Equity’s Evaluation Adjustment Pafe 3 of 46 Interim Consolidated Financial Statements /Income Statement (In thousands of Reais) Current Quarter Current Quarter Accumulated Quarter Previous Year Quarter Previous Year Accumulated Account Code Account Description 04/01/2011 up to 06/30/2011 01/01/2011 up to 06/30/2011 04/01/2010 up to 06/30/2010 01/01/2010 up to 06/30/2010 Operating Revenues Passenger Cargo and Other Cost of Goods and Services Sold Gross Revenue Operating Expenses/Income Sales Sales and Marketing General and Administrative Profit Before Income Taxes and Finance Result Finance Result Financial Income Investments Income Exchange Variation, net 0 0 Other Finance Income 0 0 0 Financial Expenses Interest on Loans Derivatives Net Result Other Operating Expenses 0 Exchenge Variation, Net 0 0 Profit Before Income Taxes Income (Expenses) Tax Current Deferred Net Profit of Continued Operation Consolidated Profit (Loss) for the Period Attributed to Shareholders of Parent Company Earnings Per Share (Reais / Share) Pafe 4 of 46 Interim Consolidated Statement of Comprehensive Income (In thousands of Reais) Current Quarter Current Quarter Accumulated Quarter Previous Year Quarter Previous Year Accumulated Account Code Account Description 04/01/2011 up to 06/30/2011 01/01/2011 up to 06/30/2011 04/01/2010 up to 06/30/2010 01/01/2010 up to 06/30/2010 Consolidated Net Profit for the Period Other Comprehensive Income Financial Assets Available for Sale 0 Cash Flow Hedge Tax Effect Consolidated Comprehensive Income for the Period Attributed to Shareholders of Parent Company Pafe 5 of 46 Interim Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (In thousands of Reais) Current Quarter Accumulated Same Quarter Previous Year Accumulated Account Code Account Description 01/01/2011 up to 06/30/2011 01/01/2010 up to 06/30/2010 Net Cash Provided by (Used in) Operating Activities Cash Flows from Operating Activities Depreciation and Amortization Allowance for Doubtful Accounts Provisions for Contingencies and Others Provisions for Onerous Contracts Provision for Inventory Obsolescence 19 0 Deferred Taxes Shared-based Payments Exchange and Monetary Variations, Net Interests on Loans, Net Non Realized Hedge Result, Net Provision for Return of Aircraft Customer Loyalty Programmes Write-off of Property, Plant, Equipment, and Intangible 0 Provision for profit sharing 0 Assets and Liabilities Variation Trade and Other Receivables Inventories Deposits Prepaid Expenses and Recovery Taxes Other Assets Accounts Payable Advance Ticket Sales Advance from Customers Salaries, Wages and Benefits Sales Tax and Landing Fees Tax Obligation Provisions Interests Paid Income Tax Paid Provision for profit sharing Insurance Other Liabilities Other Net Income (loss) for the Period Net Cash Generated by (used in) Investing Activies Short term Investments Restricted Cash Purchase of Property, Plant and Equipment Intangible Assets Net Cash Generated by (used in) Financing Activities Debts Payments of Debts Capital increase Dividends Paid Exchange Variation on Cash and Cash Equivalents Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of the Period Cash and Cash Equivalents at End of the Period Pafe 6 of 46 Interim Consolidated Financial Statements / Statement of Changes in Equity – From 01/01/2011 up to 06/30/2011 (In thousands of Reais) ACCCOUNT CODE ACCCOUNT DESCRIPTION CAPITAL STOCK CAPITAL RESERVES, OPTIONS GRANTED AND TREASURE SHARES INCOME RESERVES ACCUMULATED LOSSES OTHER COMPREHENSIVE INCOME TOTAL CONTROLLERS' PARTICIPATION TOTAL NON CONTROLLERS' PARTICIPATION TOTAL CONSOLIDATED EQUITY Beginning Balance 2,183,133 92,103 0 11,073 2,929,169 0 2,929,169 Adjusted Balance 2,183,133 92,103 0 11,073 2,929,169 0 2,929,169 Shareholders Capital Transactions 807 0 0 0 0 Capital Increase by Option Exercised 807 0 0 0 0 807 0 807 Stock Option 0 0 0 0 0 Total Other Comprehensive Income 0 0 0 0 Other Comprehensive Income 0 0 0 0 Net Profit for the Period 0 0 0 (13,515) 0 Final Balance 2,183,940 642,860 0 Pafe 7 of 46 Interim Consolidated Financial Statements / Statement of Changes in Equity – From 01/01/2010 up to 06/30/2010 (In thousands of Reais) ACCCOUNT CODE ACCCOUNT DESCRIPTION CAPITAL STOCK CAPITAL RESERVES, OPTIONS GRANTED AND TREASURE SHARES INCOME RESERVES RETAINED LOSSES OTHER COMPREHENSIVE INCOME TOTAL CONTROLLERS' PARTICIPATION TOTAL NON CONTROLLERS' PARTICIPATION TOTAL CONSOLIDATED EQUITY Beginning Balance 2,062,272 67,360 2,609,986 0 2,609,986 Adjusted Balance 2,062,272 67,360 596,627 2,609,986 0 2,609,986 Capital Transactions with Stakeholders 0 0 0 0 Stock Option’s Capital Increase 0 0 0 0 0 Capital Increase on May 05,2010 0 0 0 0 0 Stock Option 0 0 0 0 0 Total Comprehensive Income 0 0 0 0 Other Comprehensive Income 0 0 0 0 Net Loss for the Period 0 0 0 0 0 Other Comprehensive Income, Net 0 0 0 0 0 Final Balance 0 Pafe 8 of 46 Interim Consolidated Financial Statements / Statement of Value Added (In thousands of Reais) Current Quarter Accumulated Quarter Previous Year Accumulated Account Code Account Description 01/01/2011 up to 06/30/2011 01/01/2010 up to 06/30/2010 Revenues Other Revenues Transportation of Passenger, Cargo and Other Provision/Reversion of Doubtful Accounts Acquired from Third Parties Materials, Energy, Services from Third Parties and Other Other Fuel and Lubricant Suppliers Aircraft Insurance Commercial and Marketing Gross Value Added Retentions Depreciation and Amortization Net Value Added Generated Value Added Received in Transference Finance Income Total Value Added to Distribute Distribution of Value Added Employees Taxes Third Parties' Capital Remuneration Other Funders Lessors Own Capital Remuneration Period Losses Pafe 9 of 46 Notes to the Interim Consolidated Financial Statements 1. Corporate information Gol Linhas Aéreas Inteligentes S.A. (“Company” or “GLAI”) is a public-listed company incorporated in accordance with Brazilian Corporate Laws, organized on March 12, 2004. The objective of the Company is through its operating wholly-owned subsidiary VRG Linhas Aéreas S.A. (“VRG”) to exploit (i) regular and non-regular air transportation services of passengers, cargo and mail bags, domestically or internationally, according to the concessions granted by the competent authorities; (ii) complementary activities of chartering air transportation of passengers. GLAI is the direct parent company of the wholly-owned subsidiaries GAC Inc (“GAC”), Gol Finance (“Finance”) and indirect parent company of SKY Finance II (“SKY II”). GAC was established on March 23, 2006, according to the laws of Cayman Islands, and its activities are related to the aircraft acquisition for its single shareholder GLAI, which provides a finance support for its operational activities and settlement of obligations. GAC is the parent company of SKY Finance and SKY II, established on August 28, 2007 and November 30, 2009, respectively, both located in Cayman Islands, which activities are related to obtaining funds to finance aircraft acquisition. Sky Finance and Sky II was closed in 2010, after the payment of all funds raised by the company, considering that both was created with the specific objective of obtaining such funds. Finance was established on March 16, 2006, according to the laws the Cayman Islands, and its activities are related to obtaining funds for aircraft acquisition. On April 9, 2007, the Company acquired VRG, a low-cost and low-fare airline company, which operates domestic and international flights with GOL and VARIG brands, providing regular and non-regular air transportation services among the main destinations in Brazil, South America and the Caribbean. The Company’s shares are traded in the New York Stock Exchange (NYSE) and on the São Paulo Stock Exchange (BM&FBOVESPA). The Company has entered into an Agreement for Adoption of Level 2 Differentiated Corporate Governance Practices with BM&FBOVESPA, and integrates the indices of Shares with Differentiated Corporate Governance – IGC and Shares with Differentiated Tag Along – ITAG, created to identify companies committed to the adoption of differentiated corporate governance practices. 2. Basis of preparation and summary of significant accounting policies The authorization for issue of this interim consolidated financial statements occurred in the Board of Directors’ meeting on August 11, 2011. The registered office is located at Rua Tamoios, 246, Jd. Aeroporto, São Paulo, Brazil. 2.1 Basis of preparation The quarterly i nterim consolidated financial statements were prepared for the period ended on June 30,2011 in accordance with International Accounting Standards (IAS) no. 34, related to consolidated interim financial statements, as issued by the International Accounting Standards Board (IASB). IAS 34 requires the use of certain accounting estimates by the Company Management. The interim consolidated financial statements were prepared based on historical cost, except for certain financial assets and liabilities, which are measured at fair value. Pafe 10 of 46 Notes to the Interim Consolidated Financial Statements These interim consolidated financial statements do not include all the information and disclosure items required in the consolidated annual financial statements. Therefore, they must be read together with the consolidated financial statements referring the year ended December 31, 2010, and filed on February 22, 2011, which were prepared according to International Financial Reporting Standards – IFRS. There was no changes in accounting policies adopted on December 31,2010. Some items of the Balance Sheet for the year ended December 31, 2010, presented for comparative purposes, were reclassified for adequacy and consistency with the period ended June 30, 2011. 3. Seasonality The Company expects that the revenues and profits from its flights reach the highest levels during the summer and winter vacation periods, in January and July, respectively, and during the last two weeks of December, during the season holidays. By considering of the high portion of fixed costs, this seasonality tends to cause variations in our operational income from quarter to quarter. 4. Cash and cash equivalents 06/30/11 12/31/10 Cash and bank deposits Cash equivalents On June 30, 2011, cash equivalents refers substantially to investment funds, government securities and bank deposit certificates, bearing interest rates of 98.5% to 103.5% of Certificado de Depósito Interbancário (Inter-bank Deposit Certificate - CDI). The breakdown of cash equivalents balance is presented below: 06/30/11 12/31/10 Bank deposit certificates Government securities Investment funds These financial investments provide high liquidity and are promptly converted into known cash amount, and are subject to insignificant risk of value change. 5. Restricted cash On June 30,2011, restricted cash is represented by a guarantee deposits linked to loans from the Banco Nacional de Desenvolvimento Econômico e Social (BNDES) which were applied in DI funds and paid the average rate of 98.5% of CDI. On April 2011, the Company redeemed CDB (Bank deposit certificates) with Santander Bank in amount of R$25.000, which were the guarantee of Banco de Desenvolvimento de Minas Gerais (BDMG), replaced by chattel mortgage of aircraft’s equipment. On June 30, 2011, the restricted cash recorded in non-current assets corresponded to R$8,608 (R$34,500 on December 31, 2010). Pafe 11 of 46 Notes to the Interim Consolidated Financial Statements 6. Short term investments 06/30/11 12/31/10 Private Bonds (CDB) - Government securities - Foreign bank deposits Investment Funds (FIDC) - Short term Long term - On June 30, 2011, the balance of short term investments is mainly form by government securities and private bonds ( CDB – Certificado de depósitos bancários – Certificate of bank deposits) with maturity date until January 2015, bearing interest at 100.0% of CDI. 7. Trade and other receivables 06/30/11 12/31/10 Local currency: Credit card administrators Travel agencies Installments sales Cargo agencies Airline partners companies Other Foreign currency: Credit card administrators Travel agencies Cargo agencies Allowance for doubtful accounts Changes in the allowance for doubtful accounts for six months period ended June 30,2011 are as follows: 06/30/11 06/30/10 Balance at the beginning of the year Additions Irrecoverable amounts Recoveries Balance at the end of the year The aging analysis of accounts receivable is as follows: Pafe 12 of 46 Notes to the Interim Consolidated Financial Statements 06/30/11 12/31/10 Falling due Overdue until 30 days Overdue 31 to 60 days Overdue 61 to 90 days Overdue 91 to 180 days Overdue 181 to 360 days Overdue above 360 days The average receivable period of installment sales is seven months and monthly interests based on 5.99% is charged over the receivable balance, which is recognized as finance income when received. The average term for receipt of other accounts receivable is 45 days. On June 30, 2011, accounts receivable from travel agencies amounting to R$16,000 (R$24,300 on December 31, 2010) are related to loan agreements guarantees . 8. Inventories 06/30/11 12/31/10 Consumables Parts and maintenance materials Advances to suppliers Imports in progress Others Provision for obsolescence Changes in the allowance for inventory obsolescence is as follows: 06/30/11 12/31/10 Balance at the beginning of the year Additions Disposals Balance at the end of the year 9 . Deferred and recoverable taxes 06/30/11 12/31/10 Recoverable taxes: Current assets ICMS Prepaid IRPJ and CSSL IRRF Withholding tax of public institutions Value-added taxes – IVA (4) Import tax - Other Total recoverable taxes - current Pafe 13 of 46 Notes to the Interim Consolidated Financial Statements Deferred taxes: Non-current assets Credits on accumulated income tax losses carryforward Negative basis of social contribution Temporary differences: Mileage program Provision for doubtful accounts Provision for tax, labor, and civil provision Return of aircraft Others Total deferred tax - non-current assets Non-current liabilities Brands Rights of flight Maintenance deposits Engine and rotable depreciation Goodwill amortization reversal Aircraft leasing operations Others Total deferred tax - non-current liabilities (1) ICMS: State tax on sales of goods and services. (2) IRPJ: Brazilian federal income tax on taxable net profits. CSLL: social contribution on taxable net profits, created to finance social programs and funds. (3) IRRF: withholding of income tax applicable on certain domestic operations, such as payment of fees for some service providers, payment of salaries and financial income resulting from bank investments. (4) IVA: Value-added tax for sales of goods and services abroad. The Company and its subsidiary have tax losses carry forward and negative bases of social contribution in the determination of the taxable profits, to be compensated with 30% of the annual taxable profits, without an expiration date, in the amounts described below: Parent Company (GLAI) Subsidiary (VRG) 06/30/11 12/31/10 06/30/11 12/31/10 Accumulated income tax losses carryforward Negative basis of social contribution The credits resulting from tax losses carry forward and negative basis of social contribution were recorded based on the firm expectation for generation of future taxable profits of the Company and its subsidiaries, in accordance with the legal limitations. The projections of future taxable profits for utilization to compensate tax losses carry forward and negative basis of social contribution, are technically prepared and supported based on their business plans which are approved by the Board of Directors, indicate the existence of sufficient taxable profit for the realization of the deferred tax assets recognized. Through its parent company and its subsidiary VRG, the Company total tax credit is R$626,652. However, the Company and subsidiary recognized an impairment of R$172,191 for the credits that would be recognized on December 31, 2011, when the company’s business plan will be revised. The Management considers that the deferred tax assets resulting from temporary differences will be realized proportionally to the realization of provisions and final resolution of future events. The reconciliation between income tax and social contribution, calculated by the application of the statutory tax rate combined with values reflected in the net income, is demonstrated below: Pafe 14 of 46 Notes to the Interim Consolidated Financial Statements Three months period Six months period ended 30/06/11 06/30/11 06/30/10 06/30/11 06/30/10 loss before Income Taxes Combined tax rate 34% 34% 34% 34% Income tax at combined tax rate Adjustments for calculating the effective tax rate: Non-deductible income from subsidiaries Nondeductible expenses (nontaxable income) of subsidiaries Nondeductible expenses (nontaxable income) Income tax on permanent differences Exchange variation on investments abroad Use of tax credits in the repayment of Law 11,941 - - Benefit not recognized under tax losses carry forward and negative bases of social contribution Income tax and social contribution expenses Current income tax and social contribution Deferred income tax and social contribution 10. Prepaid expenses 06/30/11 12/31/10 Deferred losses from sale-leaseback transactions (a) 63,574 Prepayments of hedge awards Prepayments of leasing 33,322 Prepayments of insurance 27,860 Prepayments of commissions 16,628 Others 5,665 170,383 Current 116,182 Non-current 54,201 (a) During the accounting years of 2007, 2008 and 2009, the Company registered losses with sale-leaseback transactions performed by its subsidiary GAC Inc. for 9 aircrafts in the amount of R$89,337. These losses are being deferred and amortized proportionally to the payments of the respective leasing contracts during the contractual term of 120 months. Further information related to the sale-leaseback transactions are described in Note 25b. 11. Deposits Maintenance deposits Under certain existing lease agreements, maintenance deposits are paid to aircraft and engine lessors that are to be applied to future aircraft maintenance. The maintenance deposits paid under lease agreements exempt neither the obligation to maintain the aircraft nor the cost risk associated with the maintenance activities of the aircraft lessor. The Company maintains the right to select any third-part maintenance provider or to perform such services in-house. Pafe 15 of 46 Notes to the Interim Consolidated Financial Statements These deposits are calculated based on a performance measure, such as flight hours or cycles, and are available for reimbursement to the Company upon the completion of the maintenance of the lease aircraft. Therefore, these amounts are recorded as a deposit on the balance sheet and maintenance cost is recognized when the underlying maintenance is performed, in accordance with an accounting maintenance policy. Certain lease agreements provide that the excess deposits are not refundable to the Company. Such excess could occur if the amounts ultimately expended for the maintenance events were less than the amounts deposited. Any excess amounts held by lessor or retained by the lessor upon the expiration of the lease, which are not expected to be significant, would be recognized as additional aircraft rental expense. On June 30, 2011, the Company changed the classification of maintenance deposits from non-monetary to monetary asset, as the transactions of these assets, since 2011 occurred substantially through receipts of financial funds, according to the renegotiations conducted with the lessors, recognized in the period of six month ended June 30, 2011 the amount of R$ 76,548 as exchange variation expense. Based on regular analysis of deposit recoveries, Management believes that the values disclosed in the consolidated balance are recoverable, and there are no indicators of impairment of maintenance deposits, which balances on June 30, 2011 are classified in non-current assets and amount to R$366,981 (R$456,666 on December 31, 2010). Additionally, the Company holds contracts with some lessors to replace deposits by letters of credit, to enable the utilization of deposits to cover other disbursements related to leasing contracts. Many of the aircraft leasing contracts do not require maintenance deposits. Deposits in guarantee for leasing contracts As required by the leasing contracts, the Company makes guarantee deposits on behalf of the leasing companies, the refund of which occurs upon the contract expiration date. On June 30, 2011, the balance of guarantee deposits for leasing contracts, classified in non-current assets, is R$87,447 (R$127,963 on December 31, 2010). Judicial deposits Judicial deposits substantially represent guarantees of related to tax claims, labor, or civil under judgment until such deposits will continue the resolution of conflicts related to them. The balances of judicial deposits on June 30, 2011, recorded in non-current assets totaled R$ (R$ on December 31, 2010). 12. Transactions with related parties Graphic, consulting and transportation services The subsidiary VRG holds contract with the related part Breda Transportes e Serviços S.A. for passenger and luggage transportation services between airports, and transportation of employees, which expired annually on November, 16 and can be renewed at every 12 months by additional equal periods by signing an amendment instrument signed by the parties, with annual correction based on the General Market Price Index (IGP-M) variation. The Subsidiary VRG also holds contracts with related parties Expresso União Ltda . and Serviços Gráficos Ltda. for, transportation of employees and graphic services, respectively, with 12-month maturity terms without financial charges. Pafe 16 of 46 Notes to the Interim Consolidated Financial Statements The Subsidiary VRG also holds contracts to use Gollog franchising through related part União Transporte de Encomendas e Comércio de Veículos Ltda. , with 60-month maturity terms. The Subsidiary VRG also hold a contract with related party Vaud Participações S.A. for providing administration services and executive management, with maturity terms of two years since October 2010. During the period ended on June 30, 2011, VRG recognized total expense related to these services amounting to R$5,087 (R$5,418 for the six-month period ended on June 30, 2010). All the entities previously mentioned belong to the same business group. Operational lease VRG is the lessee of the property located at Rua Tamoios, 246, São Paulo – SP, owned by Patrimony Administradora de Bens , controlled by Comporte Participações S.A. , company owned by the same shareholder of the Company, which contract expires annually on April 4, can be renewed at every 12 months by additional equal periods and includes clause of annual readjustment based on General Market Price Index (IGP-M) variation. During the six months period ended on June 30, 2011, VRG recognized total expense related to this rental amounting to R$317 (R$215 for the six months period ended on June 30, 2010). Commercial Agreement with Unidas Rent a Car In May 2009, VRG signed a commercial agreement with Unidas Rent a Car , a Brazilian car rental company, which provides a 50% discount to Unidas’ customers in the daily rental rates when they buy air travel tickets on flights operated by the subsidiary VRG in its website. The chairman of the Board of Directors of the Company, Álvaro de Souza, was member of the board of directors of Unidas Rent a Car until June 20, 2011. Accounts payable – current liabilities On June 30, 2011, balances payable to related companies amounting to R$808 (R$878 on June 30, 2010) are included in the suppliers' balances and substantially refers to the payment to Breda Transportes e Serviços S.A. for passenger transportation services. Payments of key management personnel Three months period Six months period ended 06/30/11 06/30/10 06/30/11 06/30/10 Salaries and benefits Social charges Share-based payments Total On June 30, 2011, the Company did not offer post-employment benefits, and there are no benefits for breach of employment agreements or other long-term benefits for Management or other employees. Share-based payments The Company’s Board of Directors within the scope of its functions and in conformity with the Company’s Stock Option Plan, approved the grant of a stock option for key senior executive officers and employees. For the grants until 2009, the options vest at a rate of 20% per year, and can be exercised up to 10 years after the grant date. Pafe 17 of 46 Notes to the Interim Consolidated Financial Statements Due to changes in Stock Option Plan of the Company's shares, approved the Ordinary Shareholders Meeting held on April 30, 2010, for the 2010 grants, the options become exercisable in respect of 20% as from the first year, an additional 30% as from the second and remaining 50% as from the third year. The options under this Plan of 2010 also may be exercised within 10 years after the grant date. The fair value of stock options was estimated at the grant date using option-pricing model of Black-Scholes. The Board of Directors meetings date and the assumptions utilized to estimate the fair value of the stock purchase options using the Black-Scholes option pricing model are demonstrated below: Stock option plans 2009 (a) 2010 (b) Board of Directors meeting date December 9, 2004 January 2, 2006 December 31, 2006 December 20, 2007 February 4, 2009 February 2, 2010 December 20, 2010 Total of options granted Option exercisable price Fair value of the option on the grant date 16,01 (c) Estimated volatility of the share price 32.52% 39.87% 46.54% 40.95% 76.91% 77.95% 44.55% Expected dividend 0.84% 0.93% 0.98% 0.86% - 2.73% 0.47% Risk-free return rate 17.23% 18.00% 13.19% 11.18% 12.66% 8.65% 10.25% Option duration (years) 10 10 10 10 10 10 10 (a) In April 2010 additional options were granted, totaling 216,673 in addition to those approved by the 2009 plan. (b) In April 2010 additional options were approved totaling 101,894, referring to the 2010 plan. (c) The calculated fair value for 2011 plan was 16.92, 16.11 and 15.17 for respective vesting periods (2011, 2012 e 2013). Changes in the stock options as of June 30,2011 are shown as follows: Stock options Average weighted purchase price Options in circulation as of December 31, 2010 Granted Exercised Adjust on lost rights estimative Options in circulation as of June 30, 2011 Number of options exercisable as of December 31, 2010 Number of options exercisable as of June 30, 2011 The interval of the exercise prices and the average maturity of the outstanding options, as well as the intervals of the exercise prices for the exercisable options as of June 30, 2011, are summarized below: Pafe 18 of 46 Notes to the Interim Consolidated Financial Statements Options in circulation Options exercisable Exercise price intervals Options in circulation as of Jun/2011 Remaining weighted average maturity (years) Weighted average exercise price Options exercisable as of Jun/2011 Weighted average exercise price 31,222 4 31,222 37,960 5 37,960 39,299 6 7 8 9 10 10.52-65.85 For the six months period ended on June 30,2011, the Company registered on the equity an result with stock options in the amount of R$14,957 (R$14,377 for the six months period ended on June 30,2010), being the expense presented in the consolidated statements of operations as labor expenses. 13. Earnings or losses per share Although, there are differences in voting rights and liquidation preferences, the Company’s preferred shares are not entitled to receive any fixed dividends. Rather, the preferred shareholders have identical rights to earnings and are entitled to receive dividends per share in the same amount of the dividends per share paid to holders of the common shares. Therefore, the Company understands that, substantially, there is no difference between preferred shares and common shares and the basic earnings or losses per share calculation should be the same for both shares. Consequently, basic earnings or losses per share are computed by dividing income or losses by the weighted average number of all classes of shares outstanding during the period. The diluted earnings or losses per share are computed including dilutive potential shares from the executive employee stock options using the treasury-stock method when the effect is dilutive. The effect anti-dilutive potential shares are disconsidered in calculating dilutive earnings or losses per share. Three months period ended Six months period ended 06/30/11 06/30/10 06/30/11 06/30/10 Numerator Net loss for the period Denominator Weighed mean of shares in circulation related to basic earnings per share (in thousands) Adjusted weighed mean of shares in circulation and presumed conversions related to the diluted earnings per share (in thousands) Basic losses per share Diluted losses per share (1.32) On June 30, 2011, the diluted earnings or losses per share was calculated by considering the instruments that may have potential dilutive effect in the future. On June 30, 2011 the exercise price of vested stock options of the 2009 and 2010 plans are lower than the average market quotation of the period (in the money). The 2009 plan is in the money even when the vesting stock options expenses are included in the exercise price. However due to the loss reported for the six months period ended June 30, 2011 and 2010, these shares have anti-dilutive effect. However due to the loss reported for the six months ended June 30, 2011 and 2010, these shares have anti-dilutive effect and therefore are not considered in the total number of shares outstanding. Pafe 19 of 46 Notes to the Interim Consolidated Financial Statements 14. Property, plant and equipment 06/30/11 12/31/10 Annual weighted depreciation Cost Accumulated depreciation Net value Net value Flight equipment Aircraft under financial leases 11% Sets of replacement parts and spare engines 4% Aircraft reconfigurations 11% Aircraft and safety equipment 20% Tools 10% Property and equipment in use Vehicles 20% Machinery and equipment 10% Furniture and fixtures 10% Computers and peripherals 20% Communication equipment 10% Facilities 10% Maintenance center – Confins 7% Improvements in third-part properties 20% Works in progress - - Advances for acquisition of aircraft - - Changes in property, plant and equipment balances are shown below: Property, plant and equipment under financial leasing Other flight equipment (A) Advances for acquisition of property, plant and equipment Other Total On December 31, 2010 Additions Disposals - Depreciation - On June 30, 2011 (A) Additions during the period primarily represent the total estimated costs to be incurred for the reconfiguration of the aircraft with no purchase option when they return to lessor and the costs of improvements in engines under operating leases in accordance with the conditions of big maintenance established in contracts. Pafe 20 of 46 Notes to the Interim Consolidated Financial Statements 15. Intangible assets Goodwill Trade names Airport operating rights Software Total Balance on December 31, 2010 Additions - - - Write offs - - - Amortizations - - - Balance on June 30, 2011 The Company has allocated goodwill and intangible assets with indefinite lives, acquired through business combinations, for the purposes of impairment testing to a single cash-generating unit which is the operating subsidiary VRG. The recoverable amount of these assets is tested annually by the Company at the end of year. 16. Short and Long Term Debt Effective average interest rate (p,y,) Maturity 06/30/11 06/30/11 12/31/10 Short term debt Local currency: BNDES loan Jul, 2012 8.66% BNDES loan Safra Mar, 2014 11.46% BDMG loan Jan, 2014 8.05% Interest Foreign currency (in U.S. Dollars): Working Capital Mar, 2012 3.42% IFC loan Jul, 2013 4.15% FINIMP Jun, 2011 2.69% - Interest Financial Lease Dec, 2021 Total short term debt Long term debt Local currency: BNDES Jul, 2012 8.66% BNDES - intermediated by Banco Safra Mar, 2014 11.46% BDMG Jan, 2014 8.05% Debentures IV Sep, 2015 12.63% Debentures V Jun, 2017 12.26% - Foreign currency (in U.S. Dollars) IFC loan Jul, 2013 4.15% - 27,770 Senior bonus I Apr, 2017 7.50% 347,501 Senior bonus II Jul, 2020 9.25% 487,887 Perpetual bonus - 8.75% 297,944 1,861,610 Financial Lease Dec, 2021 Total long term debt Pafe 21 of 46 Notes to the Interim Consolidated Financial Statements The maturities of long-term debt for the next twelve months counted from June 30,2011, are as follows: After Without maturity date Total Local currency: BNDES loan - Loan – Safra - - - BDMG and BDMG II loan - Debêntures - Foreign currency (Dollars): Senior bonus I - Senior bonus II - Perpetual bonus - Total Fair values of senior and perpetual bonus, on June 30, 2011, reflecting the frequent readjustment of market quotations of these instruments, based on the exchange rate in effect on the balance sheet closing date, are shown below: Consolidated Book Market Senior notes (I and II) Perpetual bonus Working capital On March 21, 2011, the Company collected a working capital loan amounting R$85,000 (USD51,121), tax of 3.42% p.a. and maturity date on March 15, 2012. The Company also contracted a swap operation, changing the effective cost of the loan to 118% of CDI-over, in local currency . On June 30, 2011, the balance registered in current liabilities was R$79,240. The Company quit the amount of R$82,841 (USD50,000), related to working capital on March 31, 2011. Finimp On June 14, 2011 the Company quit the amount of R$2,659, related to the loan of funds proceeding from Banco do Brasil , collected in June, 2010. Debentures On June 10, 2011, the Company approved the fifth public issue of 500 debentures not convertible into shares in a single series issued by VRG without real guarantee at par value of R$1,000, totaling R$ 500,000. This issue is intended to provide the working capital from VRG. The issuance costs were R$7,264, which comprise the net amount of R$492,736. The maturity of the debentures is six years from the date of issuance and its repayment will be entirely recognized on June 10, 2017. The debentures are paid at an interest rate of 120% of CDI. Pafe 22 of 46 Notes to the Interim Consolidated Financial Statements On June 30, 2011, the amount recorded in long term debt was R$492,736. Finance leases Future payments for considerations of finance leasing contracts are established in U.S. Dollars, and are as follows: 06/30/11 12/31/10 After 2015 Total of minimum lease payments Less: total interest Present value of minimum leasing payments Less: short-term installment Long-term installment The discount rate used to calculate the present value of the minimum leasing payments is 6.24% on June 30, 2011 (6.23% on December 31, 2010). There are no significant differences between the present value of minimum leasing payments and the market value of these financial liabilities. The Company extended the maturity date of financing for some of its aircrafts leased during 15 years, by using the SOAR structure (mechanism for extending the amortization and financing payment), which enables performing calculated withdrawals to be made for settlement by payment in full at the end of the leasing contract. On June 30, 2011 the value of withdrawals performed for the integral payment on the expiration date of the leasing contract is R$42,267 (R$37,407 on December 31, 2010). Restrictive covenants The Company has restrictive covenants in loan agreements with the following financial institutions: IFC, BNDES, and Banco do Brasil . On June 30, 2011, the Company and its subsidiaries are not complied with the minimum parameters set with the financial institutions IFC and BNDES. The Company has a letter of credit with BNDES in the amount of R$ 25 million, a higher value than the current debt, avoiding liquidity problems in case of debt repayment needs. On June 30, 2011, the Company does not achieve the minimum level required by the IFC loan agreement. However, the Company's management believes to be in compliance with existing obligations under this agreement, as described in its clauses that a default can only occur effectively 30 days after the official notification of the financial institution, called "cure period". Administration appropriated the balance of non-current loan to the current, in order to comply the rules described in IAS 37 - Provisions, Contingent Liabilities and Contingent Assets. Pafe 23 of 46 Notes to the Interim Consolidated Financial Statements 17. Advance ticket sales On June 30, 2011 , the balance of advance ticket sales in current liabilities of R$492,763 (R$517,006 on December 31, 2010) is represented by 2,751,596 tickets sold and not yet used with 85 days of average term of use (95 days on December 31, 2010). 18. Smiles deferred revenue Since the VRG´s acquisition, the Company has a mileage program denominated Smiles (“Smiles Program”), This program consists in the reward of mileage credits, though accumulation of mileage credits by the passengers, to use for adittional travels. The obligations assumed under the frequent flyer program, (“Smiles Program”) were valued at the VRG’s acquisition date at estimated fair value that represents the estimated price that the Company could pay to a third part to assume the mileage obligation expected to be recovered on the mileage program. On June 30
